           Case 5:17-cv-04467-BLF Document 307 Filed 10/27/20 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934)                 DUANE MORRIS LLP
     brooks@fr.com                                    D. Stuart Bartow (SBN 233107)
 2   Jason W. Wolff (CA SBN 215819)                   Email: DSBartow@duanemorris.com
     wolff@fr.com                                     Nicole E. Grigg (SBN 307733)
 3
     FISH & RICHARDSON P.C.                           Email: NEGrigg@duanemorris.com
 4   12860 El Camino Real, Ste. 400                   2475 Hanover Street
     San Diego, CA 92130                              Palo Alto, CA 94304-1194
 5   Tel.: (858) 678-5070                             Tel.: 650.847.4150
     Fax: (858) 678-5099                              Fax: 650.847.4151
 6
     Additional counsel listed on                     Additional counsel listed on
 7
     signature page                                   signature page
 8
     Attorneys for Plaintiff                          Attorneys for Defendant
 9   FINJAN LLC                                       SONICWALL, INC.
10

11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                        SAN JOSE DIVISION
14

15   FINJAN LLC, a Delaware Limited Liability    Case No. 5:17-cv-04467-BLF (VKD)
16   Company,
                                                 STIPULATED REQUEST AND [PROPOSED]
17                    Plaintiff,                 ORDER MODIFYING CASE SCHEDULE

18          v.
19   SONICWALL, INC., a Delaware
20   Corporation,

21                    Defendant.

22

23

24

25

26

27

28
                                                               Case No. 17-cv-04467-BLF (VKD)
                                                STIPULATED REQUEST AND [PROPOSED] ORDER
                                                               MODIFYING CASE SCHEDULE
           Case 5:17-cv-04467-BLF Document 307 Filed 10/27/20 Page 2 of 4




 1             Plaintiff Finjan LLC (“Finjan”) and Defendant SonicWall, Inc. (“SonicWall”) (collectively,

 2   “the Parties”), respectfully submit this stipulated request for an order granting a limited enlargement

 3   of the expert discovery deadline.

 4             WHEREAS, under the current schedule, expert discovery closes November 3, 2020 (Dkt.

 5   306), and the Parties have collectively scheduled seventeen expert depositions between October 20,

 6   2020 and November 3, 2020.

 7             WHEREAS, the Parties have mutually agreed to move one expert deposition to November

 8   10, 2020 to accommodate scheduling compression, and it is prudent to extend the expert discovery

 9   deadline to account for this rescheduling.

10             WHEREAS, the proposed extension to the expert discovery deadline will have no effect on

11   any subsequent deadlines or the Court’s schedule.

12             SonicWall and Finjan hereby stipulate to, and respectfully request, the following limited

13   extension to accommodate the needs of the Parties:

14
                           Event                        Current Deadline          Proposed Deadline
15
       Finjan’s Opposition to Motion to Strike         November 24, 2020               No change
16     New Theories in Finjan’s Expert Reports

17     Close of expert discovery                        November 3, 2020          November 10, 2020
       SonicWall’s Reply in Support of Motion          December 23, 2020               No change
18
       to Strike New Theories in Finjan’s
19     Expert Reports
       Opening Summary Judgment Briefs                  December 2, 2020               No change
20
       Responsive Summary Judgment Briefs              December 21, 2020               No change
21
       Reply Summary Judgment Briefs                   December 31, 2020               No change
22
       Last day to hear dispositive motions              January 14, 2021              No change
23     Tentative hearing on SonicWall’s Motion           March 11, 2021                No change
24     to Strike New Theories in Finjan's Expert
       Reports
25     Final pretrial conference                         March 18, 2021                No change
26     Trial                                                 May 3, 2021               No change
27

28                                                       1         Case No. 17-cv-04467-BLF (VKD)
                                                   STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                  MODIFYING CASE SCHEDULE
           Case 5:17-cv-04467-BLF Document 307 Filed 10/27/20 Page 3 of 4




 1   Respectfully submitted,                     Respectfully submitted,

 2   By: Jason W. Wolff                          By: Jarrad M. Gunther
     Juanita R. Brooks (CA SBN 75934)            Matthew C. Gaudet (Pro Hac Vice)
 3   brooks@fr.com                               mcgaudet@duanemorris.com
     Jason W. Wolff (CA SBN 215819)              David C. Dotson (Pro Hac Vice)
 4   wolff@fr.com                                dcdotson@duanemorris.com
     FISH & RICHARDSON P.C.                      Jennifer H. Forte (Pro Hac Vice)
 5   12860 El Camino Real, Ste. 400              jhforte@duanemorris.com
     San Diego, CA 92130                         DUANE MORRIS LLP
 6   Telephone: (858) 678-5070                   1075 Peachtree NE, Suite 2000
                                                 Atlanta, GA 30309-3929
 7   Proshanto Mukherji (Pro Hac Vice)           Telephone: 404.253.6900
     mukherji@fr.com
 8   FISH & RICHARDSON P.C.                      D. Stuart Bartow (SBN 233107)
     One Marina Park Drive                       Email: DSBartow@duanemorris.com
 9
     Boston, MA 02210                            Nicole E. Grigg (SBN 307733)
     Telephone: (617) 542-5070                   Email: NEGrigg@duanemorris.com
10                                               DUANE MORRIS LLP
     Robert Courtney (CA SNB 248392)             2475 Hanover Street
11   courtney@fr.com                             Palo Alto, CA 94304-1194
     FISH & RICHARDSON P.C.                      Telephone: 650.847.4150
12   3200 RBC Plaza
     60 South Sixth Street                       Joseph A. Powers (Pro Hac Vice)
13   Minneapolis, MN 55402                       Email: japowers@duanemorris.com
     Telephone: (612) 335-5070                   Jarrad M. Gunther (Pro Hac Vice)
14                                               Email: jmgunther@duanemorris.com
     Attorneys for Plaintiff                     DUANE MORRIS LLP
15   FINJAN LLC                                  30 South 17th Street
                                                 Philadelphia, PA 19103
16                                               Telephone: 215.979.1000
17                                               Attorneys for Defendant
                                                 SONICWALL, INC.
18   Dated: October 27, 2020
19

20

21

22

23

24

25

26

27

28                                           2           Case No. 17-cv-04467-BLF (VKD)
                                         STIPULATED REQUEST AND [PROPOSED] ORDER
                                                        MODIFYING CASE SCHEDULE
          Case 5:17-cv-04467-BLF Document 307 Filed 10/27/20 Page 4 of 4




 1                                         [PROPOSED] ORDER

 2            Pursuant to Parties’ Stipulated Request, the schedule is changed as follows:
 3
                          Event                        Current Deadline             New Deadline
 4    Finjan’s Opposition to Motion to Strike          November 24, 2020              No change
 5    New Theories in Finjan’s Expert Reports
      Close of expert discovery                         November 3, 2020         November 10, 2020
 6
      SonicWall’s Reply in Support of Motion           December 23, 2020              No change
 7    to Strike New Theories in Finjan’s
      Expert Reports
 8
      Opening Summary Judgment Briefs                   December 2, 2020              No change
 9
      Responsive Summary Judgment Briefs               December 21, 2020              No change
10
      Reply Summary Judgment Briefs                    December 31, 2020              No change
11    Last day to hear dispositive motions              January 14, 2021              No change
12    Tentative hearing on SonicWall’s Motion            March 11, 2021               No change
      to Strike New Theories in Finjan's Expert
13    Reports
14    Final pretrial conference                          March 18, 2021               No change
15    Trial                                                 May 3, 2021               No change

16
     IT IS SO ORDERED.
17

18   Dated:
                                                   JUDGE BETH LABSON FREEMAN
19                                                 United States District Court Judge
20

21

22

23

24

25

26

27

28                                                      3          Case No. 17-cv-04467-BLF (VKD)
                                                   STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                  MODIFYING CASE SCHEDULE
